REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a compressive intramedullary rod, comprising: a first and a second concentric shaft configured to engage with each other in a telescopic manner along a longitudinal axis, through a screw mechanism integrated in the first concentric shaft, wherein the screw mechanism comprises a bolt in an upper portion for mounting onto the first concentric shaft, and an externally threaded rod in a lower portion for engaging with an internally threaded first channel of the second concentric shaft, wherein the second concentric shaft includes a second channel extending along corresponding length, wherein the externally threaded rod includes a third channel extending along corresponding length, wherein the second channel is aligned with the third channel, when the first and second concentric shafts engage in a telescopic manner upon rotation of the screw mechanism, wherein the first concentric shaft includes a first set of guide holes disposed in a spaced apart relationship with each other, such that first concentric shaft is configured to be fixed to a proximal fragment of a bone through the first set of guide holes, and wherein the second concentric shaft includes a second set of guide holes disposed in a spaced apart relationship with each other, such that second concentric shaft is configured to be fixed to a distal fragment of a bone through the second set of guide holes, wherein the first and second set of guide holes are inclined at a differential angle with respect to each other, the differential angle being determined based on an anatomy of the bone to be healed using the compressive intramedullary rod.

Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a system for fixing a bone fracture in a minimally invasive manner, and for compressing breaks located in a long bone, the system comprising: a compressive intramedullary rod that comprises: a first and a second concentric shaft configured to engage with each other in a telescopic manner along a longitudinal axis, through a screw mechanism integrated in the first concentric shaft, wherein the screw mechanism comprises a bolt in an upper portion for mounting onto the first concentric shaft, and an externally threaded rod in a lower portion for engaging with an internally threaded first channel of the second concentric shaft, wherein the second concentric shaft includes a second channel extending along corresponding length, wherein the externally threaded rod includes a third channel extending along corresponding length, wherein the second channel fully aligns with the third channel, when the first and second concentric shafts engage in a telescopic manner upon rotation of the screw mechanism, wherein the first concentric shaft includes a first set of guide holes disposed in a spaced apart relationship with each other, such that the first concentric shaft is configured to be fixed to a proximal fragment of a bone through the first set of guide holes, and wherein the second concentric shaft includes a second set of guide holes disposed in a spaced apart relationship with each other, such that the second concentric shaft is configured to be fixed to a distal fragment of a bone through the second set of guide holes, wherein the first and second set of guide holes are inclined at a differential angle with respect to each other, the differential angle being determined based on an anatomy of the bone to be healed using the compressive intramedullary rod; and a deployment system for implanting the compressive intramedullary rod in the bone, wherein the deployment system comprises: a fixation pin having a trocar tip, and a hole that is located adjacent to the trocar trip in a direction perpendicular to a primary axis of the fixation pin, wherein the fixation pin is configured to insert through a guide hole from the first set of guide holes on the first concentric shaft, to hold the proximal fragment of the bone to a proximal end of the first concentric shaft, while one or more screws inserted through the second set of guide holes are configured to hold a distal end of the second concentric shaft to the distal fragment of the bone; a hex key configured to insert into the hole of the fixation pin for creating compression between the proximal end of the first concentric shaft and the distal end of the second concentric shaft upon turning, while the screw mechanism is engaged; a first arm coupled to the hex key for facilitating implant attachment; and a second arm coupled to the hex key for facilitating alignment of the hole of the fixation pin.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a deployment system for implanting a compressive intramedullary rod in a bone during a fracture repairing process of the bone, the compressive intramedullary rod comprising first and second concentric shafts configured to engage with each other in a telescopic manner along a longitudinal axis, through a screw mechanism integrated in the first concentric shaft, the deployment system comprising: a fixation pin having a trocar tip, and a hole that is located adjacent to the trocar tip in a direction perpendicular to a primary axis of the fixation pin, wherein the fixation pin is configured to insert through a guide hole from a first set of guide holes on the first concentric shaft, to hold a proximal fragment of the bone to a proximal end of the first concentric shaft, while one or more screws inserted through a second set of guide holes on the second concentric shaft are configured to hold a distal end of the second concentric shaft to a distal fragment of the bone; and a hex key configured to insert into the hole of the fixation pin for creating compression between the proximal end of the first concentric shaft and the distal end of the second concentric shaft upon turning, while the screw mechanism is engaged.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a method for implanting a compressive intramedullary rod in a bone during a fracture repairing process of the bone using a deployment device, the compressive intramedullary rod comprising proximal and distal concentric shafts configured to engage with each other in a telescopic manner along a longitudinal axis, through a screw mechanism integrated in the proximal concentric shaft, the proximal and distal concentric shafts including proximal and distal holes respectively, the deployment device having a fixation pin that has a trocar tip, and a key hole that is located adjacent to the trocar trip, and a hex key configured to insert into the key hole of the fixation pin for creating compression between a proximal end of the proximal concentric shaft and a distal end of the distal concentric shaft, the method comprising: drilling a hole in the bone; positioning a guide wire in the fractured bone such that the guide wire stretches from an opening by incision to a distal most surface in an intramedullary cavity of the bone; attaching the compressive intramedullary rod to a deployment arm of the deployment device; pushing the compressive intramedullary rod into the fractured bone along a path of the guide wire; removing the guide wire; attaching the distal concentric shaft to the bone by implanting distal fixation screws through the distal holes of the distal concentric shaft; inserting the fixation pin in one of the proximal holes of the proximal concentric shaft; inserting the hex key through the key hole in the deployment arm and the fixation pin, such that the hex key interfaces with the screw mechanism; tightening the screw mechanism through the hex key, causing compression of the fractured bone; removing the hex key once compression is achieved, and a first proximal fixation screw is implanted through a first one of the proximal holes of the proximal concentric shaft; and removing the fixation pin, and implanting the second proximal fixation screw through a second one of the proximal holes of the proximal concentric shaft. 
Pool (U.S. Publication No.2012/0209265 A1) discloses the claimed invention except for wherein the fixation pin is configured to insert through a guide hole from a first set of guide holes on the first concentric shaft, to hold a proximal fragment of the bone to a proximal end of the first concentric shaft, while one or more screws inserted through a second set of guide holes on the second concentric shaft are configured to hold a distal end of the second concentric shaft to a distal fragment of the bone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773